Smith, J.,
delivered the opinion of the court.
Appellant was convicted in the court below for acting as agent or assistant of the purchaser in effecting a sale of intoxicating liquor and appeals to this court. One Hudson requested appellant to order for him a gallon of whisky, and gave him $4 with which to pay for same. At the request of appellant the whiskey was ordered from New Orleans by one Moseley, and upon its receipt was delivered by appellant to Hudson. The only question here involved is whether, under the foregoing facts, appellant is guilty of the crime defined by the statute.
Section lY'Tl of the Code of 1906 provides: “If any person shall act as agent or assistant of either the seller or purchaser, in effecting the sale of any liquor, bitters, or drinks, the sale of which without license is unlawful under the provisions of this chapter, in any county, district, territory, or municipality in which the sale of such liquor, bitters, or drinks are prohibited by law, he shall be guilty of a misdemeanor,” etc. As appellant is not charged with selling liquor, the place where the sale was actually consummated becomes immaterial. The crime defined by the statute is committed when the assistance rendered either the seller or purchaser in effecting a sale is rendered in a place where such sale is prohibited by law. This is really not an open question, for it was set at rest by the opinion of this court in Hart v. State, 87 Miss, at page 182, 39 South, at page 526 (112 Am. St. Rep. 437), wherein this court said: “A sale of intoxicating liquors was made. Appellant assisted in effecting that sale, and acted as- agent of the seller in this *610state at a place ‘in which the sale of such liquor is prohibited by law.’ This constitutes the specific offense dealt with by this particular statute, and every element of appellant’s guilt is plainly shown.”
The judgment of the court below is affirmed.

Affirmed.